Case 6:18-cv-00412-RRS-PJH Document 78 Filed 10/08/20 Page 1 of 8 PageID #: 2067




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


 VANOIL COMPLETION SYSTEMS, LLC                           CASE NO. 6:18-CV-00412

 VERSUS                                                   DISTRICT JUDGE SUMMERHAYS

 PTC DO BRASIL TECNOLOGIA EM                              MAGISTRATE JUDGE HANNA
 PETROLEO LTDA


                                  MEMORANDUM RULING

         Pending before the Court is a Motion for Partial Summary Judgment on Prescription [ECF

 No. 52] filed by plaintiff Vanoil Completion Systems, LLC (“Vanoil”). PTC Do Brasil Tecnologia

 Em Petroleo LTDA (“PTC Brasil”) has filed an opposition. [ECF No. 65] For the following

 reasons, the motion is GRANTED.



                                              I.
                                          BACKGROUND

         The events leading up to the present case are not disputed. In 2011 and 2016, PTC Brasil

 submitted several purchase orders for gas-lift mandrels manufactured by Vanoil, and PTC Brasil

 took delivery of the mandrels. [ECF No. 52-1 at 1-2] PTC Brasil accepted the last shipment of

 mandrels on May 10, 2016. [Id.] In May and July 2016, PTC Brasil notified Vanoil that two of the

 mandrels delivered in 2012 had exhibited potential manufacturing defects. [Id.] PTC Brasil then

 refused to pay the outstanding amounts owed for all the mandrels that had been delivered, refused

 to return them, placed them in “quarantine,” and began extensive testing on the Vanoil mandrels.

 [Id.]




                                            Page 1 of 8
Case 6:18-cv-00412-RRS-PJH Document 78 Filed 10/08/20 Page 2 of 8 PageID #: 2068




        On February 9, 2018, Vanoil filed a Petition on Open Account in the 15th Judicial District

 Court for the Parish of Lafayette, seeking payment of the outstanding balance for mandrels ordered

 between March and June 2016. [ECF No. 1-1 at 1-3] On March 9, 2018, Vanoil amended its

 petition. [ECF No. 1-1 at 33] PTC Brasil filed a Notice of Removal to this Court on March 26,

 2018. [ECF No. 1] On November 2, 2018, PTC Brasil filed an Answer and Counterclaim, asserting

 claims including “redhibition, misrepresentation, breach of warranties and breach of contract”

 based on alleged defects in the manufacture of delivered mandrels. [ECF No. 27 at 10] Vanoil

 answered PTC Brasil’s counterclaim on November 21, 2018. [ECF No. 28] Vanoil filed a Second

 Amended and Restated Complaint on November 25, 2019, adding details regarding the history of

 the parties’ business relationship and seeking to add Petroleum Technology Company AS as an

 additional defendant. [ECF No. 40] Vanoil then filed the instant motion, arguing that PTC Brasil’s

 claim for redhibition is prescribed. [ECF No. 52]



                                              II.
                                      STANDARD OF REVIEW

         “A party may move for summary judgment, identifying each claim or defense–or the part

 of each claim or defense–on which summary judgment is sought.” Fed. R. Civ. P. 56(a). “The

 court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Id. “A genuine issue of

 material fact exists when the evidence is such that a reasonable jury could return a verdict for the

 non-moving party.” Quality Infusion Care, Inc. v. Health Care Service Corp., 628 F.3d 725, 728

 (5th Cir. 2010). As summarized by the Fifth Circuit:

        When seeking summary judgment, the movant bears the initial responsibility of
        demonstrating the absence of an issue of material fact with respect to those issues on which
        the movant bears the burden of proof at trial. However, where the nonmovant bears the



                                             Page 2 of 8
Case 6:18-cv-00412-RRS-PJH Document 78 Filed 10/08/20 Page 3 of 8 PageID #: 2069




        burden of proof at trial, the movant may merely point to an absence of evidence, thus
        shifting to the non-movant the burden of demonstrating by competent summary judgment
        proof that there is an issue of material fact warranting trial.


 Lindsey v. Sears Roebuck and Co., 16 F.3d 616, 618 (5th Cir.1994) (internal citations omitted).

        When reviewing evidence in connection with a motion for summary judgment, “the court

 must disregard all evidence favorable to the moving party that the [finder of fact] is not required

 to believe, and should give credence to the evidence favoring the nonmoving party as well as that

 evidence supporting the moving party that is uncontradicted and unimpeached.” Roberts v.

 Cardinal Servs., 266 F.3d 368, 373 (5th Cir.2001); see also Feist v. Louisiana, Dept. of Justice,

 Office of the Atty. Gen., 730 F.3d 450, 452 (5th Cir. 2013) (court must view all facts and evidence

 in the light most favorable to the non-moving party). “That said, the court is not required to accept

 the nonmovant's conclusory allegations, speculation, and unsubstantiated assertions which are

 either entirely unsupported, or supported by a mere scintilla of evidence.” Matter of Green, 968

 F.3d 516, 521 (5th Cir. 2020)(citing Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 245 (5th

 Cir. 2016))(internal quotations omitted). “Credibility determinations are not part of the summary

 judgment analysis.” Quorum Health Resources, L.L.C. v. Maverick County Hosp. Dist., 308 F.3d

 451, 458 (5th Cir. 2002). Rule 56 “mandates the entry of summary judgment . . . against a party

 who fails to make a showing sufficient to establish the existence of an element essential to that

 party’s case, and on which that party will bear the burden of proof.” Patrick v. Ridge, 394 F.3d

 311, 315 (5th Cir. 2004) (alterations in original) (quoting Celotex v. Catrett, 477 U.S. 317, 322

 (1986)).




                                              Page 3 of 8
Case 6:18-cv-00412-RRS-PJH Document 78 Filed 10/08/20 Page 4 of 8 PageID #: 2070




                                                     III.
                                                 ANALYSIS

         Vanoil argues that PTC Brasil’s redhibition counterclaim prescribed before it was filed.

 [ECF No. 52-1 at 1] Vanoil points to several documents propounded by PTC Brasil in discovery

 as revealing that PTC Brasil knew or had reason to know about the alleged defects in the mandrels

 as early as May 2016. [ECF No. 52-1 at 3-5] These documents include emails from Roberto

 Nogueira, Regional Manager of PTC Brasil, to Chris Mayo, president of Vanoil, in May and June

 2016, notifying Mayo that Vanoil mandrels delivered in 2012 had failed. [ECF Nos. 52-4, 52-5]

 They also include analyses and reports dating from October 4, 2016 through July 24, 2017. [ECF

 Nos. 52- 9 through 52-13] A December 2016 report prepared by PTC Brasil’s customer, Petrobras,

 titled “ESS Failure Analysis,” concluded that the mandrels were defective in their hardness (due

 to the method of heat treatment), welding design, and composition of weld metal, and that these

 defects led to the failure of the mandrels. [ECF No. 52-11 at 44, 57-59] On the basis of these

 documents, Vanoil argues that the allegedly redhibitory defects that are the basis for PTC Brasil’s

 counterclaim were discovered by PTC Brasil by July 2017 at the latest, and therefore the one-year

 period of prescription for redhibition claims had run before PTC Brasil filed its Answer and

 Counterclaim in November 2018. [ECF No. 52-1 at 1]

         PTC Brasil does not appear to dispute that it knew or had reason to know of the alleged

 defects in 2016 or 2017, but argues that the redhibition claim has not prescribed because Vanoil

 accepted one or more mandrels returned by PTC Brasil in January 2018. [ECF No. 65-1 at 1] PTC

 Brasil further argues that none of its other claims have prescribed,1 and that even if the redhibition

 claim has prescribed, it is still available to PTC Brasil as a defense. [ECF No. 65 at 10-14]



 1
   Vanoil’s motion specifically addresses PTC Brasil’s redhibition claim. PTC Brasil argues that, in addition
 to redhibition, its counterclaim asserts claims for breach of contract, breach of warranty, and


                                                 Page 4 of 8
Case 6:18-cv-00412-RRS-PJH Document 78 Filed 10/08/20 Page 5 of 8 PageID #: 2071




         A defect is redhibitory if it either (a) renders the thing useless or so inconvenient that it

 must be presumed that a buyer either would not have bought the thing if he had known of the

 defect, or (b) diminishes the value of the thing such that it must be presumed that the buyer would

 have bought it for a lesser price. La. Civ. Code Ann. art. 2520. A seller is deemed to know that the

 thing he sells has a redhibitory defect when he is a manufacturer of the thing. La. Civ. Code Ann.

 art. 2545. An action in redhibition prescribes one year from the day the defect was discovered by

 the buyer. La. Civ. Code Ann. art. 2534(A)-(B). Prescription is interrupted if a seller accepts the

 defective thing for repairs, and is suspended until the seller either returns the thing to the buyer or

 notifies the buyer of the seller’s refusal or inability to repair it. La. Civ. Code Ann. art. 2534(C)

 (emphasis added).

         Prescription in a suit in redhibition is triggered by actual or constructive knowledge of the

 defect. See Moore v. Chevron USA, 16-0805 (La. App. 1 Cir. 5/25/17), 222 So.3d 51, 54, writ

 denied, 17-1085 (La. 10/16/17), 228 So.3d 1221. Constructive knowledge for these purposes

 consists of “whatever notice is enough to excite attention and put the injured party on guard or call

 for inquiry,” Moore, 222 So.3d at 54 (quoting Hogg v. Chevron USA, Inc., 09-2632 (La. 7/6/10),

 45 So.3d 991, 997), or “the acquisition of sufficient information, which, if pursued, will lead to

 the true condition of things.” Id. (citing Marin v. Exxon Mobil Corp., 09-2368 (La. 10/19/10), 48

 So.3d 234, 246) (internal citations omitted).




 misrepresentation. The jurisprudence suggests that some of PTC Brasil’s claims other than redhibition
 might also be subject to the one-year limitations period for redhibition since these claims also appear
 grounded on allegations of a redhibitory defect. See, e.g., Bottinelli Real Estate, L.L.C. v. Johns Manville,
 Inc., 2019-0619 (La. App. 4 Cir. 12/27/19), 288 So. 3d 179; Stone Energy Corp. v. Nippon Steel, No. 6:18-
 CV-00213, 2020 WL 4364216 (W.D. La. July 28, 2020) (discussing the interplay between redhibition and
 other warranties). However, because Vanoil’s motion does not address the prescriptive period applicable to
 these other claims, the Court will address prescription of the redhibition claim alone.


                                                 Page 5 of 8
Case 6:18-cv-00412-RRS-PJH Document 78 Filed 10/08/20 Page 6 of 8 PageID #: 2072




         A prescribed obligation may nevertheless be used as a defense “if it is incidental to, or

 connected with, the obligation sought to be enforced by the plaintiff.” La. Code Civ. Proc. Ann.

 art. 424. A prescribed claim for redhibition can be used as the basis of an offset. See Dixie Bldg.

 Materials Co. v. Bob L. Whittington & Assocs., Inc., 588 So. 2d 78, 78 (La. 1991); see also

 Hennessey Const. Corp. v. Halpern, 2006-1099 (La. App. 4 Cir. 1/31/07), 952 So. 2d 739

 (upholding dismissal of claims against defendant as prescribed but reversing to the extent the

 judgment precluded another party from raising the prescribed claims for purposes of set off).

        The summary judgment record reflects that more than one year elapsed between the time

 PTC Brasil either knew or had reason to know of the defects in the mandrels and November 2,

 2018, when the Answer and Counterclaim was filed. As noted above, Nogueira informed Mayo of

 multiple failures of Vanoil mandrels in May and June of 2016, and even suggested that the failures

 endangered PTC Brasil’s position vis-à-vis Petrobras. [ECF No. 52-4, 52-5] Petrobras’ December

 2016 analysis determined that at least one failure was the result of defects in manufacturing. [ECF

 No. 52-11] Hardness tests performed at the request of PTC Brasil in July 2017 also apparently

 revealed defects related to the mandrels’ hardness. [ECF No. 52-11 at 55, 57-58; ECF No. 52-13]

 This supports Vanoil’s position that the July 2017 tests were part of PTC Brasil’s investigation of

 a known or suspected defect.

        Furthermore, the summary judgment record also includes a report by Professor Sergio

 Souto Maior Tavares, which was attached to Vanoil’s motion. [ECF No. 52-10] This report states

 that Professor Tavares was commissioned by PTC Brasil to determine how to treat the mandrels

 so as to reduce their hardness so that they would conform with PTC Brasil’s standards. [ECF No.

 52-10] This is also described as the purpose of Professor Tavares’s analysis in a report by PTC

 Brasil’s expert Rashmi Bhavsar, which was issued on November 19, 2019. [ECF No. 52-14] The




                                             Page 6 of 8
Case 6:18-cv-00412-RRS-PJH Document 78 Filed 10/08/20 Page 7 of 8 PageID #: 2073




 Bhavsar report was also submitted by PTC Brasil, however, to support the claim that the Vanoil

 mandrels were not fit for their intended use and did not conform to the specifications in the

 contract. [ECF No. 65-3] The fact that PTC Brasil undertook extensive testing of the mandrels

 alone suggests that PTC Brasil was on notice of defects in the mandrels. Moore, 222 So.3d at 54.

 The record therefore indicates that PTC Brasil had actual or constructive knowledge of the

 allegedly redhibitory defects in the mandrels by at least July 2017, and therefore prescription

 started to run at that time, if not earlier.

         PTC Brasil suggests that prescription was interrupted by Vanoil’s acceptance of a delivery

 of mandrels that were returned to it in January 2018. [ECF No. 65 at 8; 65-1 at 2] Prescription of

 a redhibition claim is interrupted if the defective good is returned for repair; prescription is

 interrupted until the seller either returns the thing or notifies the buyer of his refusal or inability to

 repair it. La. Civ. Code Ann. art. 2534. (emphasis added) Here, PTC Brasil provides no summary

 judgment evidence nor points to any facts suggesting that any of the mandrels were returned for

 repair. Nor does PTC Brasil point to a basis for interrupting prescription by a mere return of some

 of the mandrels that were defective. 2 PTC Brasil has the burden here of establishing that

 prescription was interrupted. It has not pointed to any competent summary judgment evidence that

 creates a genuine question of material fact on this issue. Accordingly, the motion is GRANTED.

         Because Vanoil’s motion is limited to whether the claim of redhibition has prescribed, the

 Court will not address, nor will this decision affect, the use of any claims as defenses or any

 potential offset or set off.




 2
  PTC Brasil asserts that nine mandrels were returned, but does not indicate the total number of mandrels
 supplied by Vanoil. [ECF No. 65 at 5 n.1]


                                                Page 7 of 8
Case 6:18-cv-00412-RRS-PJH Document 78 Filed 10/08/20 Page 8 of 8 PageID #: 2074




                                              IV.
                                          CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Vanoil Completion Systems, LLC’s Motion for Partial

 Summary Judgment on Prescription [ECF No. 52] is GRANTED. PTC Brasil’s claim for

 redhibition is DISMISSED.

       THUS DONE AND SIGNED in Chambers on this 8th day of October, 2020.




                                                       ROBERT R. SUMMERHAYS
                                                    UNITED STATES DISTRICT JUDGE




                                           Page 8 of 8
